Grant, J.
(after stating the facts). It is unnecessary to enter into a lengthy discussion of the case, or to make a detailed statement of the facts. Walker & White were the agents of Hively in negotiating this loan. Neither complainant ñor defendant Stanton had any no*109tice or knowledge of the agreement between Hively and Walker & White. Neither was there anything in the transaction to put either upon inquiry. The agreement was a personal one between Hively and Walker & White. Hively knew, some time after the Stanton mortgage was given, that complainant’s mortgage was not discharged, yet he took no steps to notify complainant, or to secure the performance of his contract with Walker & White, except to write Walker & White, insisting upon its performance. After the other two mortgages were discharged, he made no effort to ascertain whether complainant’s mortgage had been paid. He knew that the business of Walker & White was negotiating loans, and that the mortgage and note given by him to them were liable To be assigned to bona fide purchasers. Hively had given •his covenants against incumbrances, thereby representing to the mortgagees and their assignees that the mortgage was a first lien upon the land. Upon these covenants Mrs. Stanton, in making her purchase, had the right to rely. Hively is bound by his covenants. That Mr. Hively fully understood the situation, and understood that Mrs. Stanton’s mortgage was valid for the entire amount, is evidenced by his correspondence with her and her husband after the failure of the Michigan Mortgage Company, in which correspondence he expressly recognizes its validity, pays interest on the full amount, and asks for an extension of time. Mr. Hively voluntarily executed a mortgage and note which were negotiable, and placed them in the hands of Walker & White, relying upon their agreement to apply the proceeds thereof in payment of his other three mortgages. The result of the failure of Walker & White to carry out that agreement cannot be visited upon prior mortgagees, or upon the innocent assignee of the mortgage given by him to Walker & White.
The decree is affirmed as to complainant, and reversed as to defendant Stanton, with costs against defendant Hively.
The other Justices concurred.